Order entered October 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01000-CV

                      FAVOUR LEASING, LLC, ET AL., Appellants

                                             V.

                       PATRICK J. MULLIGAN, ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-14667-A

                                         ORDER
       We GRANT appellees’ September 25, 2013 unopposed motion for an extension of time

to file a brief. Appellees shall file their brief on or before October 21, 2013. We caution

appellees that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE